
  
    II
    109th CONGRESS
    1st Session
    S. 1609
    IN THE SENATE OF THE UNITED STATES
    
      July 29, 2005
      
        Ms. Cantwell introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance
    
    A BILL
    To increase the production and use of biofuels and

		  diversify biofuel feedstock as key elements to achieving energy independence

		  for the United States. 
  
  
    
      1.
      Short

			 title
      This Act may be cited as

			 the 20/20 Biofuels Challenge Act of

			 2005.
    
    
      2.
      Definitions
      In this Act:
      
        (1)
        Administrator
        The

			 term Administrator means the Administrator of the Environmental

			 Protection Agency.
      
      
        (2)
        Alternative

			 fuel
        The term alternative fuel has the meaning given

			 the term in section 301 of the Energy Policy Act of 1992 (42 U.S.C.

			 13211).
      
      
        (3)
        Cellulosic

			 biomass ethanol
        
          (A)
          In

			 general
          Subject to subparagraph (B), the term cellulosic

			 biomass ethanol means alternative fuels and blending components for

			 alternative fuels that are derived from cellulosic biomass feedstocks and

			 remain substantially in the liquid phase at room temperature and atmospheric

			 pressure.
        
        
          (B)
          Exception
          If

			 a liquid alternative fuel contains components that are not derived from

			 cellulosic biomass feedstocks, only the portion of any such fuels or fuel

			 blending components that is derived from cellulosic biomass feedstocks shall be

			 considered applicable.
        
      
      
        (4)
        Cellulosic

			 biomass feedstock
        The term cellulosic biomass

			 feedstock means fuel derived from—
        
          (A)
          any

			 lignocellulosic or hemicellulosic matter that is derived from organic material

			 of a plant that is planted for the purpose of producing energy (except a plant

			 produced on land enrolled in the conservation reserve program established under

			 subchapter B of chapter 1 of subtitle D of title XII of the Food Security Act

			 of 1985 (16 U.S.C.

			 3831 et seq.), if harvesting the plant would be inconsistent

			 with the purposes of the program); or
        
        
          (B)
          nonhazardous

			 lignocellulosic or hemicellulosic matter that is segregated from other waste

			 materials and is derived from—
          
            (i)
            trees and other

			 plant matter removed from the immediate vicinity of homes, other occupied

			 structures, or essential community infrastructure;
          
          
            (ii)
            precommercial

			 thinning, slash, or brush (except thinning, slash, or brush from old growth

			 forests or publicly-owned roadless areas);
          
          
            (iii)
            an agricultural

			 crop, a crop byproduct, or a residue resource (except a plant produced on land

			 enrolled in the conservation reserve program, if harvesting the plant would be

			 inconsistent with the purposes of the program); or
          
          
            (iv)
            miscellaneous

			 waste (such as landscape or right-of-way tree trimmings), not including—
            
              (I)
              recyclable

			 postconsumer waste paper, including such paper in municipal solid waste;
            
            
              (II)
              painted,

			 treated, or pressurized wood; or
            
            
              (III)
              wood that is

			 contaminated by plastic or metal.
            
          
        
      
      
        (5)
        Renewable

			 fuel
        
          (A)
          In

			 general
          The term renewable fuel means motor vehicle

			 fuel that—
          
            (i)
            
              (I)
              is produced from grain,

			 starch, oilseeds, or other biomass; or
            
            
              (II)
              is natural gas produced from a biogas

			 source, including a landfill, sewage waste treatment plant, feedlot, or other

			 place where decaying organic material is found; and
            
          
          
            (ii)
            is

			 used to replace or reduce the quantity of fossil fuel present in a fuel mixture

			 used to operate a motor vehicle.
          
        
        
          (B)
          Inclusion
          The

			 term renewable fuel includes—
          
            (i)
            biodiesel, as

			 defined in section 312(f) of the Energy Policy Act of 1992 (42 U.S.C.

			 13220(f));
          
          
            (ii)
            cellulosic

			 biomass ethanol;
          
          
            (iii)
            waste derived

			 ethanol; and
          
          
            (iv)
            any blending

			 components derived from renewable fuel, except that only the renewable fuel

			 portion of any such blending component shall be considered part of the

			 applicable volume under the renewable fuel program established by this

			 Act.
          
        
      
      
        (6)
        Waste derived

			 ethanol
        The term waste derived ethanol means ethanol

			 derived from—
        
          (A)
          animal wastes,

			 including poultry fats and poultry wastes, and other waste materials; or
        
        
          (B)
          municipal solid

			 waste.
        
      
    
    
      3.
      Renewable fuel

			 standard
      
        (a)
        Renewable fuel

			 program
        
          (1)
          In

			 general
          
            (A)
            Regulations
            Not

			 later than 1 year after the date of enactment of this Act, the Administrator

			 shall promulgate regulations ensuring that motor vehicle fuel sold or dispensed

			 to consumers in the contiguous United States, on an annual average basis,

			 contains the applicable volume of renewable fuel specified in subsection

			 (b).
          
          
            (B)
            Compliance
            Regardless

			 of the date of promulgation, the regulations shall contain compliance

			 provisions for refiners, blenders, and importers, as appropriate, to ensure

			 that the requirements of this subsection are met, unless the Administrator

			 determines compliance will violate the Clean Air

			 Act (42

			 U.S.C. 7401 et seq.).
          
        
      
      
        (b)
        Applicable

			 volume
        
          (1)
          Calendar years

			 2006 through 2020
          For the purpose of subsection (a), the

			 applicable volume for each of calendar years 2006 through 2020 shall be

			 determined in accordance with the following table:
          
            
              Applicable volume of renewable fuel
            
            
              
              
              
              
              
                
                  
                    Calendar

					 year:
                  
                  
                    (In

					 billions of gallons):
                  
                
                
                  2006
                  4
                
                
                  2008
                  5
                
                
                  2010
                  7
                
                
                  2010
                  9
                
                
                  2014
                  12
                
                
                  2016
                  15
                
                
                  2018
                  18
                
                
                  2020
                  20.
                
              
            
          
        
        
          (2)
          Calendar years

			 2020 and thereafter
          For the purpose of subsection (a), the

			 applicable volume for calendar year 2020 and each calendar year thereafter

			 shall be no less than 20,000,000,000 gallons annually.
        
        
          (3)
          Equivalency
          For

			 the purpose of paragraph (2), 1 gallon of either cellulosic biomass ethanol

			 shall be considered to be the equivalent of 3.5 gallons of renewable

			 fuel.
        
      
    
    
      4.
      Stimulation of

			 biodiesel production
      Sections

			 40A(e), 6426(c)(6), and 6427(e)(4)(B) of the Internal Revenue Code of 1986 (as

			 amended by section 1344 of the Energy Policy Act of 2005(a)) are each amended

			 by striking 2008 and inserting 2010.
    
    
      5.
      Full fuel

			 flexibility requirement
      
        (a)
        In

			 general
        Chapter 329 of title 49, United States Code, is amended

			 by inserting after section 32902 the following:
        
          
            32902A.
            Requirement

				to equip gasoline and diesel powered vehicles to use alternative

				biofuels
            
              (a)
              Definitions
              In

				this section:
              
                (1)
                Flexible fuel

				mixture
                The term

				flexible fuel mixture means—
                
                  (A)
                  any mixture of ethanol with gasoline for a

				gasoline powered vehicle; or
                
                
                  (B)
                  any mixture of biodiesel by volume with

				fossil-based diesel fuel for a diesel powered vehicle.
                
              
              
                (2)
                Vehicle
                The

				term vehicle includes—
                
                  (A)
                  a passenger

				automobile;
                
                
                  (B)
                  an automobile

				capable of off-highway operation as defined in section 523.5 of title 49, Code

				of Federal Regulations (or any successor regulation);
                
                
                  (C)
                  a light truck, as

				defined in section 523.5 of title 49, Code of Federal Regulations (or any

				successor regulation);
                
                
                  (D)
                  a heavy vehicle,

				including trucks used for shipping; and
                
                
                  (E)
                  a large farm

				implement that operates on either gasoline or diesel fuels.
                
              
              
                (3)
                Water

				transportation
                
                  (A)
                  In

				general
                  The term water transportation includes those

				vehicles used primarily in the transportation of people, goods, and services

				over significant distances and includes—
                  
                    (i)
                    public and

				commercial waterborne ferrys; and
                  
                  
                    (ii)
                    barges whose

				primary use is the transport of goods and services related to interstate and

				international commerce.
                  
                
                
                  (B)
                  Exclusion
                  The

				term water transportation does not include watercraft the primary

				use of which is for personal recreational benefit.
                
              
            
            
              (b)
              Requirement
              Personal and commercial land and water

				transportation and shipping vehicles and vessels and large farm equipment

				manufactured after model year 2010 and capable of operating on either gasoline

				or diesel fuel shall also be capable of operating on a flexible fuel

				mixture.
            
            
              (c)
              Consumer

				information
              The Secretary of Transportation shall prescribe

				regulations that require the vehicle or vessel manufacturer—
              
                (1)
                to prominently

				display a permanent badge or emblem on the vehicle indicating the vehicle is

				capable of operating on a flexible fuel mixture; and
              
              
                (2)
                to include in the

				owner's manual of each vehicle information describing—
                
                  (A)
                  the capability of

				the engine to operate using a flexible fuel mixture; and
                
                
                  (B)
                  the benefits of

				using a flexible fuel mixture, including the renewable nature, the increased

				fuel efficiency, and the environmental benefits of using flexible

				fuels.
                
              
            
          
          .
        
      
      
        (b)
        Conforming

			 Amendment
        The chapter analysis for chapter 329 of title 49,

			 United States Code, is amended by inserting after the item relating to section

			 32902 the following:
        
          
            32902A. Requirement to equip gasoline and

				diesel powered vehicles to use alternative

				biofuels.
          
          .
        
      
    
    
      6.
      Feedstock

			 diversification
      
        (a)
        Crop

			 diversification
        
          (1)
          In

			 general
          The Secretary of Agriculture shall support development of

			 cellulosic feedstock by directing that erosion preventing, renewable fuel

			 producing crops (including switchgrass and short rotation woody crops) be

			 grown, where possible, on the 35,000,000 acres of arable land in the

			 conservation reserve program established under subchapter B of chapter 1 of

			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et

			 seq.).
        
        
          (2)
          Study
          The

			 Secretary of Agriculture shall conduct a study to determine the impact of

			 producing crops necessary for annual biofuel production levels of

			 20,000,000,000 gallons on land and on the cost and production of food, forest

			 products, and livestock feed.
        
      
      
        (b)
        Research and

			 development
        
          (1)
          Department of

			 Agriculture
          
            (A)
            Cellulosic-based

			 ethanol feedstock
            
              (i)
              In

			 general
              The Secretary of Agriculture (referred to in this

			 paragraph as the Secretary) shall carry out an integrated 10-year

			 research program to improve crop productivity and cost for cellulosic-based

			 ethanol feedstock.
            
            
              (ii)
              Plan
              Not

			 later than September 30, 2006, the Secretary shall submit to Congress a 10-year

			 technology roadmap and comprehensive 5-year research and development plan that

			 includes—
              
                (I)
                a description of

			 ongoing work within the Department of Agriculture and other Federal

			 agencies;
              
              
                (II)
                recommendations

			 for acceleration of current work considered to support the plan; and
              
              
                (III)
                a description

			 of new work necessary to accomplish plan goals and objectives.
              
            
            
              (iii)
              Annual

			 report
              Beginning on September 30, 2008, and not later than

			 September 30 of each subsequent year, the Secretary shall submit to Congress a

			 report that—
              
                (I)
                summarizes

			 accomplishments and progress made in the 5-year plan; and
              
              
                (II)
                describes any

			 revisions to the plan or the technology roadmap.
              
            
          
          
            (B)
            Biodiesel

			 feedstock
            
              (i)
              In

			 general
              The Secretary shall carry out an integrated 10-year

			 research program to improve crop diversity, productivity, and cost for

			 biodiesel feedstock.
            
            
              (ii)
              Plan
              Not

			 later than September 30, 2006, the Secretary shall submit to Congress a 10-year

			 technology roadmap and comprehensive 5-year research and development plan that

			 includes—
              
                (I)
                a description of

			 regional feedstocks enabling near market production of biodiesel;
              
              
                (II)
                a description of

			 ongoing work within the Department of Agriculture and other Federal

			 agencies;
              
              
                (III)
                recommendations

			 for acceleration of current work considered to support the plan; and
              
              
                (IV)
                a description of

			 new work necessary to accomplish plan goals and objectives.
              
            
            
              (iii)
              Annual

			 report
              Beginning on September 30, 2008, and not later than

			 September 30 of each subsequent year, the Secretary shall submit to Congress a

			 report that—
              
                (I)
                summarizes

			 accomplishments and progress made in the 5-year plan; and
              
              
                (II)
                describes any

			 revisions to the plan or the technology roadmap.
              
            
          
        
        
          (2)
          Department of

			 Energy
          
            (A)
            Cellulosic

			 feedstock
            
              (i)
              In

			 general
              The Secretary of Energy (referred to in this paragraph as

			 the Secretary) shall carry out an 8-year research and development

			 plan to significantly improve processes for converting cellulosic feedstock

			 into ethanol production.
            
            
              (ii)
              Plan
              Not

			 later than September 30, 2006, the Secretary shall submit to Congress a report

			 describing the plan.
            
            
              (iii)
              Annual

			 report
              Beginning on September 30, 2008, and not later than

			 September 30 of each subsequent year, the Secretary shall submit to Congress a

			 report that—
              
                (I)
                summarizes

			 accomplishments and progress made in the 8-year plan; and
              
              
                (II)
                describes any

			 revisions to the plan or the technology roadmap.
              
            
          
          
            (B)
            Biodiesel

			 feedstock
            
              (i)
              In

			 general
              The Secretary shall carry out an 8-year research and

			 development plan to significantly improve processes for converting biodiesel

			 feedstock into biodiesel fuel.
            
            
              (ii)
              Plan
              Not

			 later than September 30, 2006, the Secretary shall submit to Congress a report

			 describing the plan.
            
            
              (iii)
              Annual

			 report
              Beginning on September 30, 2008, and not later than

			 September 30 of each subsequent year, the Secretary shall submit to Congress a

			 report that—
              
                (I)
                summarizes

			 accomplishments and progress made in the 8-year plan; and
              
              
                (II)
                describes any

			 revisions to the plan or the technology roadmap.
              
            
          
        
        
          (3)
          Authorization

			 of appropriations
          There are authorized to be appropriated to

			 carry out each of subparagraphs (A) and (B) of paragraph (1) and each of

			 subparagraphs (A) and (B) of paragraph (2) $50,000,000 for each of fiscal years

			 2006 through 2010.
        
      
    
  
